DETAILED ACTION
	This Office Action is in response to an RCE, filed on 23 June 2022, wherein Claims 70-89 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.

Response to Arguments
	Applicant’s arguments and amendments, with regard to the previous claim rejections under 35 USC 103, have been fully considered and are persuasive. The Examiner respectfully withdraws the previous claim rejections under 35 USC 103, however, new rejections may be found below as necessitated by amendment.

Information Disclosure Statement
	The Examiner respectfully requests an interview with Applicant’s representative following the mailing of the present Office Action. The requested interview to discuss potential avenues to expedite prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 70, 88, and 89 recite “[…] and the map view displays the real-world location of the user, and the real-world location of the user is distinct from the customer service virtual area;”. This limitation is unclear as to what is attempting to be claimed by Applicant. The limitation is stating that the real-world (physical) location of a user is distinct from a customer service virtual area (a virtual space). Additionally, is the “real-world location” referring to the claimed “current real-world location” or is it a different location? Is there a distinction between the locations because it is displayed? Also, the claims previously recited  “establishing” of a “presence for the user” “in a customer service virtual area”. This seems contradictory to reciting that “the real-world location of the user is distinct from the customer service virtual area”, even if the location is displayed. Further, the added limitations that state “the current real-world location of the user is concurrently tracked and movements displayed as the user changes physical locations” appear to be restating what was already claimed before and it is unclear as to whether these further recitations refer to the “tracking” and “displaying” functions previously recited. For at least these reasons, the limitations render the claim unclear because one of ordinary skill in the art, and/or potential infringers, would not be able to ascertain the metes and bounds of the claim, and/or what would be required for purposes of infringement. 
 
The remaining dependent claims fail to cure the deficiencies of their respective parent claim, and thus inherit the rejections of their respective parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 70-74 and 77-89 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US 20070233785) and Yoakum et al. (US 20100162121), in view of Lee et al. (US 20100229106), and further in view of Stanger et al. (US 20120066035).

As to Claim 70, Abraham discloses a method implemented by one or more computers (Fig. 2 (230,260) and Paragraphs [0040]-[0042][0046][0052] describe a collaboration service implemented by location server 230 and collaboration server 260 (along with other devices) to facilitate collaboration for communicators located with geographic boundaries associated with one or more collaboration spaces), the method comprising: tracking a current real-world location of a user in a physical place comprising real-world geographic regions each of which is associated with a virtual service (Paragraphs [0031][0042][0046] describe how the location server 230 dynamically and automatically tracks/determines locations of collaboration devices and communicators, wherein each location comprises a respective collaboration space (i.e. virtual service); Figs. 3-4 and Paragraphs [0045][0046][0056] describe how the location server 230 can include a grid of a building or other environment that is used to map participants to their respective locations within the grid); based on a determination that the current real-world location of the user is in a respective one of the real-world geographic regions of the physical place, establishing a presence for the user in a virtual area and in a map view and automatically notifying participants in the virtual area (Paragraph [0052] provides an example of a user Erik entering a conference room xyz and the system automatically detecting his presence using location detection technologies, wherein the collaboration server sends/provides updates/alerts to the other participants; Paragraph [0046] describes how the location server tracks participants and maps the participants to their respective locations within the building grid, wherein this map can be displayed within a collaboration interface; Fig. 4 and Paragraphs [0056]-[0058] convey an exemplary map displayed within a collaboration interface, wherein the mapping and location information presented within the map 410 can be updated dynamically in real time); wherein the virtual area (i) represents a physical room and (ii) includes definitions of geometry that represent at least a geographic perimeter of the physical room of the virtual area and the map view displays the real-world location of the user (Abraham: Paragraphs [0031][0042][0046] describe how the location server 230 dynamically and automatically tracks/determines locations of collaboration devices and communicators, wherein each [physical] location comprises a respective collaboration space; Figs. 3-4 and Paragraphs [0045][0046][0056] describe how the location server 230 can include a grid of a building or other environment that is used to map participants to their respective locations within the grid – Fig. 4 conveying the virtual area of conference room and its participants within the room); to a network node associated with the user, transmitting data representing the tracked current real-world location of the user in the physical place, wherein the data when received and processed by the network node causes the network node to display a first representation of the user on the network node in the map view (Paragraph [0046] describes how the location server tracks participants and maps the participants to their respective locations within the building grid, wherein this map can be displayed within a collaboration interface; Fig. 4 and Paragraphs [0056]-[0058] convey an exemplary map displayed within a collaboration interface, wherein the mapping and location information presented within the map 410 can be updated dynamically in real time).
Abraham does not disclose wherein the associated virtual service comprises a virtual interactive customer service; and wherein the virtual area comprises a customer service virtual area; wherein automatically notifying the other virtual participant(s) comprises automatically notifying a customer service representative who is available, to join the user in the customer service virtual area; and the real-world location of the user is distinct from the customer service virtual area; and based on a determination that the user and the customer service representative are copresent in the customer service virtual area, administering a network connection supporting realtime communications between a network node associated with the customer service representative and the network node associated with the user to enable the user and the customer service representative to communicate with each other in the customer service virtual area and the customer service representative to guide the user to a particular physical location while the current real-world location of the user is concurrently tracked and movements displayed as the user changes physical locations..
In an analogous art, Yoakum discloses wherein the associated virtual service comprises a virtual interactive customer service (Paragraphs [0032]-[0035] describe a system for providing a virtual customer service for users navigating different virtual locations that are associated with real-life business enterprises); and wherein the virtual area comprises a customer service virtual area; wherein automatically notifying the other virtual participant(s) comprises automatically notifying a customer service representative who is available, to join the user in the customer service virtual area (Paragraphs [0032]-[0035] disclose how the system automatically notifies a customer support agent that a user is in proximity to a particular area and/or has entered the store wherein the customer support agent may initiate a conversation with the user); and based on a determination that the user and the customer service representative are copresent in the customer service virtual area, administering a network connection supporting realtime communications between a network node associated with the customer service representative and the network node associated with the user to enable the user and the customer service representative to communicate with each other in the customer service virtual area (Paragraphs [0032]-[0035] disclose how the system automatically notifies a customer support agent that a user is in proximity to a particular area and/or has entered the store wherein the customer support agent may initiate a conversation with the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the collaboration system of Abraham, specifically the resources available/provided to a user when the user enters a particular location, with the techniques of Yoakum, specifically the features of automatically providing service support to the user when a user enters the virtual space.
The suggestion/motivation for doing so would have been to provide a fast, responsive support service that improves the user’s overall experience by providing relevant and helpful information to a user when entering a particular location.
	Abraham discloses displaying participant locations within the building grid in a map-view that can be displayed within a collaboration interface (Abraham: Paragraph [0046]). Yoakum discloses a view of the customer service virtual area that (ii) displays a virtual environment, and (iii) is associated with real time communications between the established presence of the user and the customer service representative in the customer service virtual area (Yoakum: Fig. 1 and Paragraphs [0032]-[0035] disclose how the system automatically notifies a customer support agent that a user is in proximity to a particular area and/or has entered the store wherein the customer support agent may initiate a conversation with the user in the virtual environment). Abraham/Yoakum do not explicitly disclose the real-world location of the user is distinct from the customer service virtual area; and the network node concurrently displaying a first representation of the user on the network node in the map view concurrently with a view of the customer service virtual area that is (i) distinct from the map view, (ii) displays a virtual environment that includes a displayed second representation of the user in the virtual area.
	In an analogous art, Lee discloses the real-world location of the user is distinct from the customer service virtual area; and the network node concurrently displaying a first representation of the user on the network node in the map view concurrently with a view of the customer service virtual area that is (i) distinct from the map view, (ii) displays a virtual environment that includes a displayed second representation of the user in the virtual area (Fig. 4A and 4C and Paragraphs [0043]-[0047][0051][0052] provide two examples of interfaces depicting a map view mapping the users’ real-world locations concurrently with a virtual area; Paragraph [0041] describes how the friends list/presence may be configured to be presented as a chat dialogue).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the customer service virtual collaboration system of Abraham/Yoakum, specifically the map-view displays (displaying users’ geographic locations) and customer service virtual views, with the display techniques put forth by Lee, specifically the techniques of concurrently displaying map views of users’ real-world locations with a view of a virtual area distinct from the map view.
	The suggestion/motivation for doing so would have been to provide the user with customer assistance in the store (i.e. directions, routing, etc.), using the customer service virtual view, while allowing the user to monitor their respective location in the store using the map view, at the same time. Thereby improving the user experience in the store.
Yoakum discloses wherein the customer service object comprises a customer service representative (as cited above). Abraham/Yoakum/Lee do not explicitly disclose to enable the customer service object to guide the user to a particular physical location while the current real-world location of the user is concurrently tracked and movements displayed as the user changes physical location.
	In an analogous art, Stanger discloses to enable the customer service object to guide the user to a particular physical location while the current real-world location of the user is concurrently tracked and movements displayed as the user changes physical location (Stanger, Figs. 10A & 10B and Paragraphs [0005][0069] describe the user requesting directions from the System for navigating the venue, floor, etc.; See also Fig. 7 and [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the System of Abraham/Yoakum/Lee, specifically the types of help resources provided to users in a particular location, with the techniques of Stanger, specifically the techniques of providing self-help resources that are pertinent to the physical location of the user. 
The suggestion/motivation for doing so would have been to provide the user with the most relevant information in order to assist the user at the location thereby providing a better overall user experience.

	As to Claim 71, Abraham/Yoakum/Lee/Stanger disclose further comprising providing access to a self-help resource that provides information to resolve an issue relating to the physical place (Yoakum, Paragraphs [0032]-[0035] disclose a customer support agent for assisting users in the virtual area) (Stanger, Figs. 2-3-5 and Paragraphs [0049][0053]-[0057] describe how the user can click on one or more cells to display various content item information associated with the venue to assist the user along with other indicators; See also Paragraph [0069]); and the administering comprises administering a network connection between the self-help resource and the network node associated with the user (Yoakum, Paragraphs [0032]-[0035] disclose how the system automatically notifies a customer support agent that a user is in proximity to a particular area and/or has entered the store wherein the customer support agent may initiate a conversation with the user). Motivation provided above with regard to Claim 70.


As to Claim 72, Abraham/Yoakum/Lee/Stanger disclose wherein the self-help resource is a network-based source of information relating to products associated with the physical place (Stanger, Figs. 2-3-5 and Paragraphs [0049][0053]-[0057] describe how the user can click on one or more cells to display various content item information associated with the venue to assist the user along with other indicators). Motivation provided with reference to Claim 70.

As to Claim 73, Abraham/Yoakum/Lee/Stanger disclose wherein the self-help resource provides information enabling the user to perform tasks comprising one or more of identifying products, checking product availability, comparing different products, submitting queries to and receiving query responses from a knowledgebase, reading user guides, and reading FAQs (Stanger, Figs. 2-3-5 and Paragraphs [0049][0053][0054] describe how the user can click on one or more cells to display various content item information associated with the venue to assist the user). Motivation provided with reference to Claim 70.

	As to Claim 74, Abraham/Yoakum/Lee/Stanger disclose further comprising depicting the self-help resource in the virtual area view on a viewscreen object (Stanger, Figs. 2-3-5 and Paragraphs [0049][0053][0054] describe how the user can click on one or more cells to display various content item information associated with the venue to assist the user). Motivation provided with reference to Claim 70.

As to Claim 77, Abraham/Yoakum/Lee/Stanger disclose wherein the customer service representative is a communicant (Yoakum, Paragraphs [0032]-[0035] disclose how the system automatically notifies a customer support agent that a user is in proximity to a particular area and/or has entered the store wherein the customer support agent may initiate a conversation with the user). Motivation provided with reference to Claim 70.

As to Claim 78, Abraham/Yoakum/Lee/Stanger disclose based on the user’s current location in the respective real-world geographic region, automatically sending to the customer service representative a notification to join the user in the customer service virtual area (Abraham, Paragraphs [0031][0042][0046] describe how the location server 230 dynamically and automatically tracks/determines locations of collaboration devices and communicators; Figs. 3-4 and Paragraph [0052] describe how the location server 230 can include a grid of a building or other environment that is used to map participants to their respective locations within the grid) (Yoakum, Paragraphs [0032]-[0035] disclose how the system automatically notifies a customer support agent that a user is in proximity to a particular area and/or has entered the store wherein the customer support agent may initiate a conversation with the user) (Stanger, Figs. 2 & 7 and Paragraphs [0053][0054][0064] convey the user’s position (ex. 706) on a map of the venue along with representative indicators (ex. 702-704) that are activated based on the user’s real-world location, wherein the indicators can provide additional helpful information when accessed on the application; Paragraph [0064] discloses how the indicators pop-up (deployed automatically) based on the user location being tracked by the remote server). Motivation provided with reference to Claim 70.

As to Claim 79, Abraham/Yoakum/Lee/Stanger disclose wherein the notifying comprises notifying the customer service representative that the user is present in the customer service virtual area (Yoakum, Paragraphs [0032]-[0035] disclose how the system automatically notifies a customer support agent that a user is in proximity to a particular area and/or has entered the store wherein the customer support agent may initiate a conversation with the user). Motivation provided with reference to Claim 70.

Claims 87- 89 contain all the same elements as Claims 70, 77, and 79. Therefore, the same rationale applies equally. 

As to Claim 80, Abraham/Yoakum/Lee/Stanger disclose depicting in the customer service virtual area a respective object that is associated with a respective link that references a respective network resource providing information relating to contents of the respective real-world geographic region of the physical place (Stanger, Figs. 2 & 7 and Paragraphs [0053][0054][0064] convey the user’s position on a map of the venue along with the representative indicators associated with the particular locations in the venue that can provide the user with additional helpful information when accessed). Motivation provided with reference to Claim 70.

As to Claim 81, Abraham/Yoakum/Lee/Stanger disclose associating one or more customer service representatives with respective ones of the real-world geographic regions of the physical place (Stanger, Figs. 2 & 7 and Paragraphs [0053][0054][0064] convey the user’s position on a map of the venue along with the representative indicators associated with the particular locations in the venue that can provide the user with additional helpful information when accessed). Motivation provided with reference to Claim 70.

As to Claim 82, Abraham/Yoakum/Lee/Stanger disclose responsive to movement of the user into a particular one of the real-world geographic regions of the physical place, automatically notifying a respective one of the customer service representatives associated with the particular real-world geographic region to join the user in the customer service virtual area (Abraham, Paragraphs [0031][0042][0046] describe how the location server 230 dynamically and automatically tracks/determines locations of collaboration devices and communicators; Figs. 3-4 and Paragraph [0052] describe how the location server 230 can include a grid of a building or other environment that is used to map participants to their respective locations within the grid) (Stanger, Figs. 2 & 7 and Paragraphs [0053][0054][0064] convey the user’s position (ex. 706) on a map of the venue along with representative indicators (ex. 702-704) that are activated based on the user’s real-world location, wherein the indicators can provide additional helpful information when accessed on the application; Paragraph [0064] discloses how the indicators pop-up (deployed automatically) based on the user location being tracked by the remote server) (Yoakum, Paragraphs [0032]-[0035] disclose how the system automatically notifies a customer support agent that a user is in proximity to a particular area and/or has entered the store wherein the customer support agent may initiate a conversation with the user). Motivation provided with reference to Claim 70.

As to Claim 83, Abraham/Yoakum/Lee/Stanger disclose based on the tracked current real-world location of the user in a respective one of the real-world geographic regions of the physical place, automatically moving the presence of the user to a respective customer service virtual area that is associated with the real-world geographic region in which the user currently is located (Abraham, Paragraphs [0031][0042][0046] describe how the location server 230 dynamically and automatically tracks/determines locations of collaboration devices and communicators; Figs. 3-4 and Paragraph [0052] describe how the location server 230 can include a grid of a building or other environment that is used to map participants to their respective locations within the grid) (Stanger, Figs. 2 & 7 convey how the user’s avatar is moved in the virtual area based on the user’s real-world location in the various stores, venues, floors, etc.). Motivation provided with reference to Claim 70.

Claim 84 contains all the same elements as Claims 70 and 83. Thus, the same rationale applies equally as well.

	As to Claim 85, Abraham/Yoakum/Lee/Stanger disclose further comprising depicting on the network node in the map view aisles and rows between shelves arranged in a layout, wherein the real-world geographic locations correspond to respective locations between intersections of respective ones of the aisles and rows (Abraham, Paragraphs [0031][0042][0046] describe how the location server 230 dynamically and automatically tracks/determines locations of collaboration devices and communicators; Figs. 3-4 and Paragraph [0052] describe how the location server 230 can include a grid of a building or other environment that is used to map participants to their respective locations within the grid) (Stanger, Figs. 2 & 7 convey how the user’s avatar is moved in the virtual area based on the user’s real-world location in the various stores, venues, floors, etc.). Motivation provided with reference to Claim 70.

As to Claim 86, Abraham/Yoakum/Lee/Stanger disclose responsive to a request received from the network node of the user to locate a particular item in the physical place, transmitting to the network node of the user instructions for displaying an indicator in the map view that shows where the particular item is located in relation to the real-world geographic regions of the physical place (Stanger, Figs. 10A & 10B and Paragraphs [0005][0069] describe the user requesting directions from the System for navigating the venue, floor, etc.). Motivation provided with reference to Claim 70.
	
Claims 75 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham, Yoakum, and Lee, in view of Stanger, and further in view of Boyer et al. (US 20030174830).

As to Claim 75, Abraham/Yoakum/Lee/Stanger disclose the method of Claim 70, as cited above, Abraham/Yoakum/Lee/Stanger do not disclose maintaining and managing lists of issues; and issuing the user a new ticket that tracks a particular issue and schedule support for the particular issue.
In an analogous art, Boyer discloses maintaining and managing lists of issues (Paragraphs [0022][0042][0072][0095] disclose various data the System maintains about customers including customer transactional history, service history, customer historical information, etc.); and issuing the user a new ticket  that tracks a particular issue and schedule support for the particular issue (Fig. 2 and Paragraphs [0056][0057][0079] describe the customer requesting assistance and the System scheduling an agent connection for a later time; Paragraph [0118] describes various examples of ways a customer can initiate the assistance request with the System).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify service support techniques of Abraham/Yoakum/Lee/Stanger, specifically the service support in the virtual space, with the techniques of Boyer, specifically the issue ticketing and scheduling system.
The suggestion/motivation for doing so would have been to have a more organized service support system for handling service support issues in the virtual area, thereby leading to a more efficient service support system.

As to Claim 76, Abraham/Yoakum/Lee/Stanger/Boyer disclose responsive to issuance of the new ticket, automatically sending a notification of the particular issue to the customer assistant (Boyer, Paragraphs [0070][0071] describe how the system prepares the human agent for interaction with the customer by providing pertinent information collected by the System to the human agent via screen pop or announcement). Motivation provided with reference to Claim 75.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Finn et al. (US 20090271205) discloses a virtual universe for shopping and other e-commerce related activities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459